Citation Nr: 1418921	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-22 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  They were previously before the Board in July 2011, when they were remanded for additional development.  A review of the record, including a Social Security Administration (SSA) response that relevant records were destroyed, an August 2011 VA medical examination, and a January 2014 Veterans Health Administration (VHA) medical opinion, shows substantial compliance with all remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 12 Vet. App. 141, 146-47 (1999).

The Veteran submitted additional evidence in July 2012 and February 2014.  Waivers of RO initial consideration were provided in January 2013 and February 2014.


FINDINGS OF FACT

1.  MS did not manifest during the Veteran's active service, nor did it manifest to a compensable degree within seven years of separation from service, nor is it otherwise related to such service or to a service-connected disability.

2.  The Veteran is not service connected for any disability.


CONCLUSIONS OF LAW

1.  MS was not incurred in or aggravated by any incident in active service and may not be presumed to be related to active duty service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  A TDIU rating is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.340 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, what information and evidence VA will obtain, and what information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with proper notice by letters dated in February and April 2009.  These notices complied with the specificity requirements of Dingess, identifying the five elements of a service connection claim, and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The letters also provided notice as to the requirements to establish secondary service connection.

The Veteran initially claimed service connection for MS secondary to herbicide exposure while stationed on the U.S.S. King, but in-country service could not be confirmed.  It appears that he was first notified of the requirements to substantiate a claim premised on herbicide exposure, and that in-country service had not been established, in the July 2009 rating decision.  However, that claim has subsequently been readjudicated on several occasions; he has had ample time to supplement the record and has not asserted that he was on the ground in the Republic of Vietnam or in the waters offshore.  See Mayfield, supra.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The RO obtained the Veteran's service treatment records (STRs) and pertinent postservice VA and private treatment records.  

The record indicates that the Veteran receives SSA benefits.  VA requested those records, but was notified in July 2011 that they were destroyed.  While the record does not indicate that the Veteran was notified of SSA record unavailability at that time, he was notified of the negative response (and informed that he had one year to submit additional evidence in his possession) in a June 2012 supplemental statement of the case.  Neither the Veteran nor his representative has submitted any SSA records or identified any other pertinent records for the RO to obtain on his behalf.

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  As will be discussed in greater detail below, the Veteran was afforded an adequate VA examination in April 2010, and a VHA advisory opinion was obtained in January 2014.  Taken together, the reports are adequate for rating purposes; they reflect familiarity with the record, to include the submitted treatise evidence, and provide substantiated rationales sufficient to allow the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  [An additional August 2011 VA examination, discussed below, lacks probative value; as the record contains adequate probative medical opinion evidence, further remand is not required.]

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters and that no further development of the evidentiary record is necessary.  VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claims at this time.

Analysis

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  "Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the Veteran's paper and electronic claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a chronic disability during service, a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within a specified timeframe following discharge from service (7 years for MS).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  For Veterans with documented exposure to herbicides, certain diseases associated with such exposure will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  If the criteria for presumptive service connection are not met, a veteran may still establish entitlement to service connection based on herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims entitlement to service connection for MS as a chronic condition under 38 C.F.R. § 3.309, as secondary to herbicide exposure, and based on infectious mononucleosis (IM) infection in service. 

Under 38 C.F.R. § 3.309, certain enumerated diseases are subject to presumptive service connection if manifested to a compensable degree within the applicable time limit.  MS is one of the enumerated diseases, and the time limit for compensable manifestation is within 7 years from service separation.  38 C.F.R. § 3.307(a)(3).  The Veteran was separated from service in April 1975 and diagnosed with MS in June 1995, 20 years later.  The Board acknowledges the Veteran's argument that medical literature suggests that the time limit imposed by 38 C.F.R. § 3.307(a)(3) is too restrictive.  (See, e.g., July 2012 statement.)  However, the Board is without authority to waive regulatory requirements on an equitable basis.  Thus, the Board may not grant the Veteran's claim based on chronic condition presumptions.  

With respect to service connection based on herbicide exposure, whether presumptive or direct, the Board notes that the record does not establish that the Veteran was exposed to herbicides.  He reported that he was stationed aboard the U.S.S. King "while in the waters off the coast of Vietnam."  (See July 2007 claim.)  However, there is no evidence that he set foot on land in Vietnam, and the U.S.S. King is not on the list of ships that operated on the inland waterways during the Vietnam Era.  See 38 U.S.C.A. § 1116; see also February 2009 National Personnel Records Center response (noting that the U.S.S. King was in the official waters (but not inland waterways) of the Republic of Vietnam).  Thus, herbicide exposure may not be presumed.  Herbicide exposure is not otherwise suggested by the evidence of record.  Consequently, the Board finds that the Veteran was not exposed to herbicides and that service connection on that basis is not warranted.

With respect to direct service connection, the Veteran does not assert that he developed MS during service, and his STRs are negative for any signs of MS during service or at separation.  Rather, the Veteran argues that a disease incurred during service is causally linked to current disability.  

It is not in dispute that the Veteran was diagnosed with infectious mononucleosis (IM) in service, nor that he has a present diagnosis of MS.  The question remaining is whether there is a "causal relationship" between his present disability and any disease, injury, or incident during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In support of his claim, the Veteran has submitted a substantial amount of treatise evidence suggesting a link between IM (and the Epstein-Barr virus (EBV) that causes it) and MS.  The published study results and related summary articles suggest that IM/EBV infection is associated with a higher risk of developing MS.  The scholarly articles in the record include several hypotheses as to the nature of this association and indicate that further study is warranted.

In April 2010, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's claims file and medical records, to specifically include those records associated with his in-service treatment for IM and postservice diagnosis of MS.  The examiner noted that the Veteran was diagnosed with primary progressive MS in 1995; after conducting a physical examination, the examiner concurred with the diagnosis of MS and noted current symptoms and functional effects.  The examiner concluded that the Veteran's current MS disability was not caused by or a result of in-service IM infection.  In his rationale, the examiner addressed a scholarly article provided by the Veteran, but noted that the authors "only considered [IM] as a risk factor of having [MS] in the future" and did not address causation.  The examiner further noted that any such causal link would be too speculative, as "[o]ther scientific studies have implicated other etiologies and/or risk factors for [MS]," including genetics, geography, environment, and other infections.  

On subsequent VA examination in August 2011, the Veteran was examined and his claims file and medical records reviewed.  The examiner diagnosed MS and noted symptoms and functional impacts.  The August 2011 VA examiner concluded that the Veteran's MS was at least as likely as not caused by the in-service IM/EBV infection.  In his rationale, the examiner quoted text from several scholarly publications, noting that studies indicate an increased risk of MS in those with IM/EBV infection.

In January 2014, the Board obtained a VHA medical advisory opinion.  The expert, a VA neurologist, reviewed the record and consulted with the Chief of the Neurology Service (an expert in the pathogenesis of MS) at his facility.  With respect to the Veteran's in-service IM/EBV infection and current MS disability, the expert concluded that it was "less than 50% likely that the two events are connected."  The examiner explained that EBV is "associated with an increased risk of MS, but it is not the infection itself."  The examiner further noted that, "given the very high prevalence of EBV in the population at large, it would be incorrect to state that his MS is likely a consequence of the mononucleosis he suffered 20 years earlier."  In response to a question as to whether IM as a cause of MS is settled science, the expert responded that "[I]nfectious mononucleosis and in particular the magnitude of the immune response to components of the EB virus has been judged to be a risk factor, but EB virus in fection [sic] per se is not considered to be the cause of multiple sclerosis."

The Board finds that the probative medical evidence of record weighs against the Veteran's claim.  

To the extent that they convey sound medical/scientific principles, medical treatises may be competent medical evidence.  The submitted treatise evidence consists of either study results published in reputable medical/scientific journals or web-published articles discussing the published study results.  The Board sees no reason to question the soundness of the findings, analysis, and conclusions presented.  

However, the Board also finds that, while the treatise evidence of record demonstrates that IM/EBV infection is associated with a higher risk of MS, the nature of that association (i.e., whether IM/EBV causes MS) is, at present, the subject of conjecture and hypothesis and requires further study.  (See, e.g., Linking Epstein-Barr Virus to Multiple Sclerosis, SCIENCEDAILY, Sept. 15, 2009 (noting that studies "raise[] the suspicion" that IM/EBV causes brain damage in MS, but that the cause has not yet been identified); New Studies Bolster Possible Link Between Epstein-Barr Virus and MS, NATIONAL MULTIPLE SCLEROSIS SOCIETY, Mar. 5, 2009 (noting that the cause of MS is unknown, but that studies show a "possible link of EBV to MS").  The treatise evidence indicates a prevailing theory that MS results from the interaction of multiple variables, one of which may be IM/EBV.  (See Evan L. Thacker et al., Infectious Mononucleosis and Risk for Multiple Sclerosis: A Meta-Analysis, 59 ANN. NEUROL. 499, 502 (2006) (concluding that "EBV is at best only one component in the complex pathway of events that cause MS"; see also Charlene Laino, Epstein-Barr Virus Linked to MS, WEBMD, May 4, 2009 (reporting research speculation that genetic and environmental factors (such as Vitamin D) also likely contribute to trigger MS)).  The submitted research also indicates that the vast majority of the population carries the EBV virus but does not develop MS (see Trine Rasmussen Nielsen et al., Multiple Sclerosis After Infectious Mononucleosis, 64 ARCH. NEUROL. 72 (2007)), and that people who are not infected may also develop MS (see Thacker, supra fig. 2, at 502 (showing MS infection rates based on age and EBV status)).

The Board acknowledges the Veteran's assertion that, although the cause of MS is unknown, "there is sufficient evidence to link EBV to MS as a triggering component."  (See December 2009 notice of disagreement.)  However, that assertion is not supported by the speculative language used in the submitted treatise articles, nor is it supported by the probative medical opinions of record (discussed below), nor has the Veteran indicated that he has the specialized experience training and expertise to competently draw such conclusions.  See 38 C.F.R. § 3.159.  Additionally, the treatise information is general research material and does not offer any probative information pertaining to the Veteran's particular medical history, which would be critical to supporting a causal relationship in cases such as this, where the disease mechanism involves multiple factors and is poorly understood.  Thus, the Board finds the submitted treatise evidence is generic, speculative evidence of a developing area of research and not competent medical evidence, proven to the level of equipoise, of causality in the instant case.  See 38 C.F.R. § 3.102 (2007) (Board may not award benefits when the award would be based upon pure speculation); Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive).

For similar reasons, the Board finds that the August 2011 VA examiner's positive nexus opinion is contradicted by the provided rationale and lacks probative value.  The scholarly articles cited in the rationale suggest a link between IM/EBV infection and an increased risk of MS.  However, as is the treatise evidence submitted by the Veteran, the quoted passages include language indicating that the nature of the proposed link remains speculative in nature.  For example, in one, the authors refer to their findings as supporting the hypothesis that those with IM/EBV are at increased risk for developing MS and also noted increased risk in those with mumps or measles after age 15.  In the other, the authors note that proving a link is difficult due to the large number of adults with serological evidence of EBV and state that "these findings do not confirm that EBV is the etiologic agent, they are suggestive and warrant further study" (emphasis added).  Thus, the opinion provided (that causation is at least as likely as not) is not factually consistent with the evidence cited in support (that findings suggest an etiological link and further investigation is warranted).  Bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  

In contrast, the Board finds that the April 2010 VA examiner's opinion, which was based on a review of the Veteran's claims file and submitted treatise evidence, is probative medical evidence weighing against the Veteran's claim.  The examiner specifically discussed one of the scholarly articles submitted by the Veteran, noting that the authors did not discuss causation because to do so would have been speculative, given that "[o]ther scientific studies have implicated other etiologies and/or risk factors."  The Board finds that this opinion, concluding that a causal relationship between the IM/EBV infection and MS remains speculative, is consistent with the factual evidence of record.

The Board also finds that the January 2014 VHA advisory opinion is of significant probative weight.  The expert reviewed the record (including both VA medical opinions), reviewed the relevant literature, and consulted with an additional expert in the specific field of MS pathogenesis before opining that infection with EBV "is not considered to be the cause of multiple sclerosis."  The expert acknowledged the association between IM/EBV and an increased risk of MS, but noted that EBV infection is highly prevalent in the population at large and opined that "it would be incorrect to state that [the Veteran's] MS is likely a consequence of the mononucleosis he suffered 20 years earlier."  As this opinion is quite recent and was made in collaboration with an expert in the precise matter at hand (the mechanism that causes MS), the Board finds this to be the most probative evidence of record.

The Board has considered the Veteran's arguments against the probative value of 2010 and 2014 opinions, but finds them to be without merit.  Contrary to the Veteran's assertion, the Board did not deem the April 2010 VA examination inadequate in its prior remand.  (See February 2014 IHP, page 4.)  At that time, the Board noted his arguments in favor of obtaining a new examination and, as the matter was already being remanded to obtain additional records (which, upon review, could indicate the need for an additional examination), agreed to provide one to ensure that VA's duty to assist was satisfied (and that further remand would be unnecessary); the Board did not, at that time, evaluate the adequacy of the April 2010 VA examination.  To the extent that the April 2010 VA examiner did not benefit from consideration of later-submitted treatise evidence, the Board notes that the body of treatise evidence in the record is largely consistent (suggestion of link, but no establishment of etiology) and that all submitted treatise evidence was considered by the January 2014 VHA expert.  Furthermore, the Board finds no indication that the April 2010 examiner attacked the methodology of the scholarly article discussed and did not provide an opinion.  (See May 2011 IHP, page 2.)  Rather, as discussed above, the examiner noted that, based on the current body of medical/scientific knowledge about the etiology of MS, the authors did not - and could not have - asserted a causal relationship between IM/EBV and MS.   

As to the January 2014 VHA expert advisory opinion, the Veteran argues that it is inadequate because it does not cite to medical literature, does not specifically address the literature cited in the August 2011 examination, does not provide an alternative etiology for the Veteran's MS, and admits that IM/EBV is a "risk factor" but opined against service connection, even though service connection is granted for Hepatitis C on the basis of "risk factors" when the precise cause is unknown.  

First, while there is no requirement that a medical opinion cite to literature before it can be considered probative (see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion")), the examiner indicated in point 5 that his responses were "based on upon [his] interpretation of the literature" and, in point 4, specifically referenced the August 2011 examination report and the literature considered therein.  Next, there is no requirement that the expert providing a negative nexus opinion supply an alternate etiology.  Indeed, to require such would result in absurd results in claims, such as this, where the etiology of the claimed condition is not yet known.  Finally, the Board acknowledges that the use of the term "risk factor" when speaking of both of claims such as Hepatitis C and those similar to MS may be confusing.  As used when discussing Hepatitis C (such as in the VA disability benefits questionnaire for hepatitis), "risk factor" refers to ways in which an individual may be exposed to infected blood, a known cause of transmission.  As used when discussing MS (such as the treatise evidence and 2014 VA advisory medical opinion), "risk factor" refers to a correlation between the presence of a particular attribute and likelihood of developing a disability for which the etiology remains unknown.  While the terminology use may be confusing, correlation is not sufficient to establish a causal relationship.  

The Board has also considered the Veteran's argument that the expert opinion was solicited for the purpose of obtaining evidence against his claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  He is correct that the August 2011 VA examination report is positive evidence in support of his claim.  However, as noted above, the opinion provided in that report (that IM/EBV caused MS) is not factually consistent with the evidence cited in support (that IM/EBV is not yet known to be the cause of MS) and is not probative positive evidence.  Thus, the Board sought an additional expert medical opinion so as to fulfill its obligation to make an informed decision on the Veteran's claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009).  

Finally, the Board has considered the Veteran's assertion that the link between IM/EBV and MS is no more speculative than the link between herbicide exposure and those conditions for which presumptive service connection is granted.  (See October 2010 statement.)  Even if the Veteran were shown to have the requisite medical training and expertise to competently support such assertion, the Board lacks authority to grant benefits outside the statutory framework enacted by Congress and the regulatory framework promulgated by the Secretary.  

In summary, although the appellant strongly believes that service connection should be awarded based on medical/scientific treatise evidence hypothesizing a link between IM/EBV infection and MS, a causal relationship remains the subject of medical/scientific controversy.  Service connection is not available on a presumptive basis, or based on exposure to herbicides, and the Board finds that the preponderance of competent and probative medical evidence of record weighs against the Veteran's claim.  See 38 U.S.C.A. § 5107(b).  Consequently, the claim must be denied.

TDIU

The Veteran contends that his MS has rendered him unemployable and requests a TDIU.  However, the governing regulation authorizes an award of TDIU benefits only where a veteran is unemployed as a result of service-connected disabilities.  As the Veteran is not service-connected for any disability, a TDIU rating must be denied for lack of entitlement under the law.  See 38 C.F.R. § 4.16.


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


